DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 11-12, 14-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bibl et al. (US 2014/0339495 A1) (“Bibl”), in view of Sakariya et al. (US 2014/0159043 A1) (“Sakariya”), in view of Okazaki (US 6,653,661 B2) (“Okazaki”).
Regarding claims 1, 12, and 22 Bibl teaches at least in figures 2C, and 4A-E, and 5-10 
a thin film transistor substrate (201) having a thin film transistor (210; ¶ 0052); 
a light emitting diode (100) on the thin film transistor substrate (201); 
a pixel electrode (310) connected to one end of the thin film transistor (100) and electrically connected to one end of the light emitting diode (100); 
a pixel defining layer (202) including an opening  (opening between 202 on the left and right) at least partially exposing the light emitting diode (the opening between 202 at least partially exposes 100),

a first blue light blocking layer (328) on the red color conversion layer (110) (¶ 0066, where 328 may block blue light and allow red or green light through) (¶ 0041, and figures 5-10 where there may be a plurality of different LEDs designed to emit different wavelengths of light); and 
a second blue light blocking layer (328) on the green color conversion layer (110 (¶ 0066, where 328 may block blue light and allow red or green light through) (¶ 0041, and figures 5-10 where there may be a plurality of different LEDs designed to emit different wavelengths of light), 
wherein the first blue light blocking layer and the second blue light blocking layer each at least partially overlap a top surface of the pixel defining layer (at least figures 4A-4D show 328 overlapping 202), 
wherein a width of each of the first blue light blocking layer and the second blue light blocking layer is greater than a width of the opening of the pixel defining layer (as shown in at least figure 4A-4C element 328 is wider than the opening between 202s), 

Bibl does not show:

a planarization layer between the light emitting diode and the pixel defining layer;
wherein the light emitting diode is between the pixel electrode and the common electrode, and 
wherein the common electrode is between the light emitting diode and the color conversion layer.

	Sakariya teaches at least in figure 3D:
a pixel electrode (Bible 310; Sakariya 142) connected to one end of the thin film transistor (Bible 100; Sakariya T2) and electrically connected to one end of the light emitting diode (Bible 100; Sakariya 140); 
a common electrode (Sakariya  144) on the thin film transistor substrate (layers of 102 below T2) and electrically connected to an other end of the light emitting diode (¶ 0048, where 144 would be electrically connected to the top electrode (Bibl 102) of the LED Sakariya 140); 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the two references because Bibl does not clearly teach how one of ordinary skill in the art is control the LED structures. Therefore, one of ordinary skill in the art would have looked elsewhere for this teaching. This search would have led to Sakariya. Sakariya teaches one of ordinary skill in the art the missing element 210 of Sakariya and how it will connect to the LED structures.

The combination of Bibl and Sakariya teach:

wherein the light emitting diode (Bibl 100; Sakariya 140) is between the pixel electrode (Bible 310; Sakariya 142) and the common electrode (Bibl 102; Sakariya 144, ¶ 0048), and 
wherein the common electrode (Bibl 102; Sakariya 144, ¶ 0048) is between the light emitting diode (Bibl 100; Sakariya 140) and the color conversion layer (Bible 110) (where Bibl 102 would be electrically connected to Sakariya 144 such that a portion common electrode would need to be between the LED and the color conversion layer in order to make electrical contact between the top of the LED and the Sakariya 144).

Bible and Sakariya do not show:
a planarization layer between the light emitting diode and the pixel defining layer;

Okazaki teaches at least in figure 3:
a planarization layer (7) between the light emitting diode (1) and the pixel defining layer (7 is in the opening of 4);
It would have been obvious to one of ordinary skill in the art that they could change the shape of Bibl’s color conversion layer 110 and the planarization layer 322/320/316 to be flat and between the sidewalls of the pixel defining layer in order to make the device smaller. Additionally, one  could modify Bibl figure 4D to include a planarization layer 7 underneath Bibl color conversion layer as this would reduce the amount of color conversion material needed and still affix the led in place. This is because one only needs the color conversion layer where the light exits the device, e.g. on top of the device, and not all around the device as shown in figure 4D of Bibl.

Regarding claim 12,
The difference between claims 1 and 12 is that claim 12 is claiming the structure of claim 1 in regards to three LEDs. At least figure 7 of Bibl teaches that the structure can be applied to at least three LEDs. Further, ¶ 0041 of Bibl teaches that each of the LEDs may be different colors. This is understood to mean that the different color LEDs could have different color conversion layers to produce the different colors. Therefore, it would have been obvious to one of ordinary skill in the art that they could have made a plurality of devices of claim 1 using the different color conversion layers to create the red, green, and blue pixel units. As such this claim is obvious in view of the prior art.

Regarding claim 22,
Claim 22 incorporates claim 12 and make it broader than claim 1 in regards to the structure of the three LEDs. Since the prior art teaches claims 1 and 12 it also teaches the broader structure or claim 22.

Regarding claims 2, and 14, Sakariya teaches at least in figure 3D:
wherein the pixel electrode (142) and the common electrode (144) are between the thin film transistor substrate (layers of 102 below T2) and the light emitting element diode (LED will be attached above and on 142), and are at different layers (144 and 142 are at different layers).
Regarding claims 5, Sakariya teaches at least in figure 3D:
further comprising a passivation film overlapping the thin film transistor, wherein the pixel electrode and the common electrode are on the passivation film (as shown in figure 3D of Sakariya there are a plurality of layers in 102. These layers are insulating or passivation layers/films. The pixel electrode 142 and the common electrode 144 are on at least one of the layers which overlap the transistor T2).
Regarding claims 6, Bibl and Sakariya teach:
wherein the pixel electrode (Sakariya 142) is between the thin film transistor substrate (Sakariya layers of 102 below T2) and the light emitting element diode (Bibl 100) , and the 
Regarding claims 7, and 16, Sakariya teaches at least in figure 3D:
a light blocking layer (146; ¶ 0047, where 146 can be semi-transparent which means it will partially block light) on the pixel defining layer (146).
Regarding claims 8, and 17, Sakariya teaches at least in figure 3D:
wherein the pixel defining layer (126 and 146)  comprises a light blocking material 146; ¶ 0047, where 146 can be semi-transparent which means it will partially block light).
Regarding claims 11, and 20, Sakariya teaches at least in figure 3D:
Wherein the light emitting diode (100) is configured to emit blue light (figure 2C)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bibl, in view of Sakariya, in view of Okazaki, in view of Kim et al. (US 2015/0285969 A1) (“Kim”).
Regarding claims 10, 19, and 21, Bibl, and Sakariya do not teach:
Reply to Office action of October 7, 2019wherein the blue light blocking layer is between the light emitting diode and the color conversion layer.
	Rather, Bibl teaches that the blue light blocking layer is above the color conversion layer 110 and the LED 100.	

	Kim teaches:
further comprising a blue light blocking layer (BF, where BF comprises filters that allow only red and green light to pass).
Reply to Office action of October 7, 2019wherein the blue light blocking layer (BF) is between the light emitting source (104) and the color conversion layer (301).
It would have been obvious to one of ordinary skill in the art to change the order of the blue light blocking layer and the color conversion layer because it would prevent unwanted wavelengths from reaching the color conversion layer so that the efficiency of the color conversion layer can be increased as unwanted wavelengths, i.e. colors, are not converted. Based 
Thus the combination of Kim ,  Bibl, Sakariya, and Sung teach:
Reply to Office action of October 7, 2019wherein the blue light blocking layer (Kim BF) is between the light emitting diode (Bibl 100) and the color conversion layer (Kim 520; Bibl 310).

	Regarding claim 21,
As stated in claim 12 above, it would have been obvious to make a plurality of claim 1 devices with different color conversion layers. As such it would have been obvious that the order of the color conversion layer and the blue light blocking layer could be modified in the same manner as claims 10 and 19 above.

Response to Arguments
Applicant's arguments filed June 22, 2021 (“Remarks”) have been fully considered but they are not persuasive. 
Applicant asserts that the prior art does not teach the amendments to claim 1 as shown on page 11 of the Remarks. Applicant also states that there is no apparent reason to make the combination (motivation) of references. 
Examiner disagrees. Examiner has shown that the combination of prior art references teaches each limitation of claim 1, and has provided a proper motivation (reason) to combine said references. As such, Applicant’s arguments are unpersuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822